Exhibit 10.1

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into as
of February 7, 2018, by and between Terra Nitrogen Company, L.P., a Delaware
limited partnership (the “Partnership”), and Terra Nitrogen GP Inc., a Delaware
corporation (“TNGP”). Capitalized terms used in this Agreement but not otherwise
defined herein have the meanings ascribed thereto in the Partnership Agreement
(as defined below).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 17.1 of the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of September 1, 2005, as
amended (the “Partnership Agreement”), if at any time not more than 25% of the
total Units of any class then issued and outstanding are held by persons other
than the General Partner and its affiliates, the Partnership, in the sole
discretion of the General Partner, has the right to call, or to assign to the
General Partner or its affiliates (such right to assign, the “Right to Assign”),
the right to acquire all, but not less than all, of the Units of such class held
by persons other than the General Partner or its affiliates at a price per Unit
to be determined in accordance with Section 17.1 of the Partnership Agreement;

 

WHEREAS, TNGP is the General Partner under the Partnership Agreement;

 

WHEREAS, an affiliate of TNGP holds approximately 75.1% of the common units
representing limited partner interests in the Partnership (the “Common Units”);

 

WHEREAS, the Partnership has agreed to assign to TNGP, pursuant to the Right to
Assign, the right to acquire all, but not less than all, of the Common Units not
held by the General Partner or its affiliates (the “Call Right”), and TNGP has
agreed to accept assignment of the Call Right; and

 

WHEREAS, TNGP has agreed to assume, and thereafter pay, perform and discharge as
and when due, all obligations of the Partnership of every kind or description
under the Partnership Agreement arising out of, or relating to, the Call Right.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Partnership and TNGP, intending to be legally
bound, hereby agree as follows:

 

1.                                      Assignment of Call Right. The
Partnership hereby assigns to TNGP the Call Right, in its entirety, in
accordance with Section 17.1 of the Partnership Agreement.

 

2.                                      Acceptance and Assumption of Call
Right.  TNGP hereby (i) accepts the assignment of the Call Right and (ii) agrees
to assume, and thereafter to pay, perform and discharge as and when due, all
obligations of the Partnership of every kind or description under the
Partnership Agreement arising out of, or relating to, the Call Right.

 

1

--------------------------------------------------------------------------------


 

3.                                      Obligations of the Partnership under the
Partnership Agreement.  Nothing in this Agreement shall be deemed to relieve the
Partnership of its obligations under the Partnership Agreement.

 

4.                                      Entire Agreement.  Nothing in this
Agreement shall, or shall be deemed to, defeat, limit, alter, impair, enhance or
enlarge any representation, warranty, right, obligation, claim or remedy created
by the Partnership Agreement.  In the event of any conflict between any
provision of the Partnership Agreement and this Agreement, the Partnership
Agreement shall control.

 

5.                                      Parties Bound.  This Agreement shall be
binding upon and inure to the benefit of the Partnership and TNGP and their
respective successors and permitted assigns.

 

6.                                      No Third-Party Rights.  The provisions
of this Agreement are intended to bind the parties hereto as to each other and
are not intended to and do not create rights in any other person or confer upon
any other person any benefits, rights or remedies, and no person is or is
intended to be a third-party beneficiary of any of the provisions of this
Agreement.

 

7.                                      Further Assurances.  The Partnership and
TNGP agree that, from time to time, each of them will execute and deliver such
further instruments of conveyance and transfer and take such other actions as
may be reasonably necessary to carry out the purposes and intents of this
Agreement and the transactions contemplated hereby.

 

8.                                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without giving effect to the principles of conflicts of law thereof or of any
other jurisdiction.

 

9.                                      Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together will constitute a single instrument.

 

10.                               Deed; Bill of Sale; Assignment.  To the extent
required and permitted by applicable law, this Agreement shall also constitute a
“deed,” “bill of sale” or “assignment” of the assets and interests referenced
herein.

 

11.                               Headings; References.  All section headings in
this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any of the provisions hereof.  The words
“hereof,” “herein” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

[Signature page follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the date first above written.

 

 

TERRA NITROGEN COMPANY, L.P.

 

 

 

By:

Terra Nitrogen GP Inc.

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Douglas C. Barnard

 

 

Name:

Douglas C. Barnard

 

 

Title:

Senior Vice President, General Counsel, and Secretary

 

 

 

 

 

TERRA NITROGEN GP INC.

 

 

 

 

 

By:

/s/ Douglas C. Barnard

 

 

Name:

Douglas C. Barnard

 

 

Title:

Senior Vice President, General Counsel, and Secretary

 

[Assignment and Assumption Agreement]

 

--------------------------------------------------------------------------------